Citation Nr: 0516549	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-28 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for myopia.

2.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The veteran served on active military duty from April 1962 to 
April 1965.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The veteran had also initiated an appeal of a claim of 
entitlement to service connection for residuals of a head 
injury, from the September 2002 RO rating action, which also 
denied that claim.  However, he withdrew that head injury 
claim in a VA Form 9 submitted in September 2003, rather than 
perfecting that appeal.  Hence, no appeal was perfected as to 
that claim.  

In April 2005 the veteran presented testimony before the 
undersigned at a videoconference hearing conducted between 
the Huntington, West Virginia RO and the Board Central 
Office.  A transcript of that hearing is contained  in the 
claims folder.

The testimony before the undersigned at the April 2005 
hearing is taken as an application for an increased, 
compensable evaluation for a scar of the nose.  This claim is 
referred to the RO for initial review.  The Board is 
precluded from initial review of this matter.  See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  Accordingly, the RO should 
develop and adjudicate this issue as indicated under 
applicable provisions.

The issue of entitlement to service connection for a neck 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDING OF FACT

In testimony at an April 2005 hearing before the undersigned 
Veterans Law Judge, which testimony was duly reduced to 
writing, prior to the promulgation of a Board decision on the 
appeal, the veteran withdrew his appeal of a claim of 
entitlement to service connection for myopia.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met as to the claim of entitlement to service connection for 
myopia.  38 C.F.R. § 20.204(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202 (2004).  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 
20.204(b). 

In this case, while the veteran submitted in September 2003 a 
VA Form 9 perfecting his appeal of a claim for entitlement to 
service connection for myopia, he thereafter appeared at an 
April 2005 Video Conference hearing before the undersigned, 
and testified that he was withdrawing that appeal.  It was 
then explained to the veteran that his withdrawing that claim 
at the hearing would mean it was no longer on appeal, since 
the testified-to withdrawal would be accepted as a valid 
withdrawal of his claim.  He was thus fully cognizant that 
his testimonial withdrawal of his appeal of a claim for 
service connection for myopia would be valid, and that appeal 
would be withdrawn thereby.  That testimony was duly reduced 
to writing and the transcript has been associated with the 
claims folder.  The Board accordingly finds that there has 
been a valid withdrawal by the veteran in writing of the 
appealed claim of entitlement to service connection for 
myopia.  

Accordingly, because the Board has not yet promulgated a 
decision on this claim, the Board must recognize the appeal 
of this issue as having been appropriately withdrawn.  There 
remain no allegations of errors of fact or law for appellate 
consideration as to this claim.  Accordingly, the Board does 
not have jurisdiction to review the appeal of the claim of 
entitlement to service connection for myopia, and it is 
dismissed.  It is noted, pursuant to the discussion in the 
Introduction section that an application for an increased 
evaluation for a scar of the nose is considered received in 
view of testimony offered in April 2005.  This matter is for 
initial review by the RO.  See DAV, supra.


ORDER

The appeal of the claim of entitlement to service connection 
for myopia is dismissed.


REMAND

Within an April 2005 treatment record, a VA physician opined 
- based on the veteran's report that in that jeep accident he 
injured his nose and neck and broke three ribs - that a 
causal relationship between that inservice injury and the 
veteran's current neck disorder consisting of arthritis and 
degenerative disc disease was "indeed very possible."  
However, "an opinion based upon an inaccurate factual 
premise has no probative value."  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  It is not clear whether this opinion 
was based on a review of the claims folder which contains 
some records concerning the accident in question.

Accordingly, remand is in order for a VA examination to 
address the likelihood, based on a review of the entire 
claims folder and particularly the service medical records, 
of the veteran having had an injury to the neck in that jeep 
accident which is causally related to a current neck 
disorder.  38 U.S.C.A. § 5103A.

In a February 2004 submission the veteran informed that the 
Chillicothe VA Medical Center (VAMC) was his sole current 
care provider.  Records from that facility were obtained in 
February 2003.  

The veteran testified at the April 2005 hearing before the 
undersigned, that post service he self-medicated for 
headaches, and he first sought medical care post service for 
head or neck residuals of the in-service jeep accident, at 
the Huntington VAMC approximately 10 years ago.  He explained 
that when he sought treatment at Huntington VAMC they 
questioned his need for care since he was not taking any pain 
medications.  He added that he was injured in 1974 while 
working as a civilian for the Federal civil service, and he 
had received many pain medications for those civilian 
injuries.  He explained that he therefore had not needed to 
take additional medications for his neck.

The claims folder contains records from Pleasant Valley 
Hospital, received in April 2002.  These reflect treatment 
for a low back disorder as a residual of back injury, with 
low back pain and radiculopathy, and a history six past 
surgeries noted.  A December 2001 treatment record notes the 
veteran's complaint of low back pain radiating to the back of 
the head and the neck.  However, no medical association 
between the veteran's low back disorder and his neck disorder 
is indicated in these Pleasant Valley Hospital records.  
Records of all surgeries should be sought.

Upon remand, the RO should request all records of treatment 
at the Huntington VAMC from 1990 to the present.  An attempt 
should be made to obtain records of the reported 1974 civil 
service accident and records of treatment for injuries then 
sustained.  The veteran should also be asked to provide a 
statement detailing the nature of that 1974 accident and the 
extent of those injuries sustained in 1974.  
 
Accordingly, the case is remanded for the following:

1.  The veteran should be asked to 
provide a statement detailing the 
nature of the accident he had while 
working for the Federal civil service 
in 1974, and detailing the injuries 
sustain, all treatment received, and 
the sources of that treatment.  He 
should also detail any ongoing 
residuals of those injuries and any 
corresponding ongoing medical care.  

2.  With appropriate authorization 
from the veteran as necessary, the RO 
should obtain all treatment records 
from any indicated private or Federal 
sources for care of physical 
disability, including treatment 
following the reported civil service 
injury in 1974.  The RO should also 
attempt to obtain any governmental 
documentation or other records of 
that 1974 accident.  The veteran 
should be advised that records of 
diagnosis or treatment proximate to 
service, and any other evidence 
documenting injury to the neck in 
service, are crucial to supporting 
his claim.  He should be asked to 
provide any possible assistance in 
documenting all such treatment.  
Copies of all requests, and any 
records and responses received, 
should be associated with the claims 
folder.  

3.  The RO should obtain and 
associate with the claims folder all 
records of treatment at the 
Huntington VAMC from 1990 to the 
present.  The RO should also obtain 
and associated with the claims folder 
all unobtained records of treatment 
at the Chillicothe VAMC.  Appellant's 
records of back surgeries should also 
be sought.  Appellant should be 
requested to indicate where the back 
surgeries were conducted and should 
provide such assistance as needed in 
an attempt to obtain those records.  
If attempts to obtain records are 
unsuccessful, documentation of the 
attempts made should be set forth in 
the claims folder.

4.  Thereafter, the veteran should be 
afforded an appropriate VA 
examination to address the nature and 
etiology of his current neck 
disorder, including any orthopedic 
and neurological manifestations.  The 
claims folder should be provided to 
the examiner for review for the 
examination.  All necessary tests 
should be accomplished and all 
clinical findings should be reported 
in detail.  The examiner should 
provide opinions supported by the 
evidentiary record and clinical 
evidence, and not based on an 
unsubstantiated history by the 
veteran.  The examiner should answer 
the following:  

Is it at least as likely as 
not that a current neck 
disorder developed from a 
jeep accident in service in 
April 1964?  

In answering that question, 
the examiner should address 
the significance, if any, of 
the absence of complaints or 
findings of pain or injury or 
impairment referable to the 
neck in the record of 
treatment following that 
April 1964 jeep accident, and 
the absence of any reference 
to neck injury or resulting 
impairment in any service 
medical records.  

The examiner should explain in detail 
any conclusions.  If the questions 
posed cannot be answered without 
resort to speculation,  the examiner 
should so state on the examination 
report.  

5.  Thereafter, and following any 
other indicated development, the RO 
should review the veteran's claim for 
service connection for a neck 
disorder.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
which includes a summary of any 
additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


